Ms. Cathyrn E. Hinshaw, Executive Director Arkansas Fire  Police Pension Review Board 124 West Capitol, Suite 940 Little Rock, Arkansas 72201
Dear Ms. Hinshaw:
This is in response to your request for an opinion on two questions regarding the receipt of local fire pension benefits by an ex-spouse of a local fire pensioner who is receiving such benefits by virtue of a divorce decree which you have enclosed with your request. Specifically, your two questions are whether the ex-spouse will be entitled to continue to receive benefits under the divorce decree if she remarries, and whether she would continue to receive such benefits if her ex-husband, the pensioner, died.
In response to your first question, this office cannot, in an official opinions context, construe the provisions of court orders such as divorce decrees, to determine their application to particular parties. Additionally, in this regard, I have recently concluded in a separate opinion issued to you (see Op. Att'y Gen. 95-104), that the resolution of this question must be addressed to the court which issued the divorce decree. The relevant Arkansas statutes do not govern this question.
In response to your second question, I have previously concluded, at least as regards the receipt of local police pension benefits, that the right of an ex-spouse to receive pension benefits by virtue of a divorce decree terminates at the pensioner's death. See Op. Att'y Gen. 93-400. Again, however, application should be made to the court issuing the divorce decree to definitively resolve this question.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh